Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered July 26, 2005, convicting him of criminal possession of a controlled substance in the third degree and conspiracy in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction of conspiracy in the fourth degree because there was no evidence that an overt act had been committed in furtherance of the conspiracy is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 *896NY3d 484 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt as to both the possession and conspiracy charges. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant was not denied the effective assistance of counsel, as the record reveals that defense counsel provided meaningful representation (see People v Henry, 95 NY2d 563 [2000]; People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]; People v Taylor, 155 AD2d 630, 630-631 [1989]). Skelos, J.P., Fisher, Miller and Eng, JJ., concur.